Exhibit 10.2

 

PENN NATIONAL GAMING, INC.

 

PERFORMANCE SHARE PROGRAM II

 

COMBINATION AWARD CERTIFICATE

 

This COMBINATION AWARD CERTIFICATE (the “Award Certificate”) represents the
Award of Restricted Stock and Phantom Stock Units made as of [       ] by Penn
National Gaming, Inc., a Pennsylvania corporation (the “Company”), to
[          ] (“Participant”).

 

On [       ] (the “Date of Grant”), the Compensation Committee (the “Committee”)
of the Board of Directors of the Company (the “Board”), made an Award of
(a) [       ] shares of Restricted Stock with performance-based requirements
(the “Performance Shares”) of the Company’s common stock, par value $0.01 per
share (the “Common Stock”), and (b)  [       ] Phantom Stock Units with
performance-based requirements.  Each vested Phantom Stock Unit is payable in
cash in an amount equal to the fair market value of one share of Common Stock,
determined at the end of the Award Period.  You have no right to receive shares
of Common Stock of the Company under the Phantom Stock Unit portion of this
Award.

 

The Performance Shares and Phantom Stock Units are granted under and subject to
the terms and conditions of the Penn National Gaming, Inc. 2018 Long Term
Incentive Compensation Plan, as amended (the “LTIP”), and the Performance Share
Program II (the “Program”) adopted by the Committee under the LTIP on [      ]
2019.  Copies of the Program, the LTIP and the related prospectus are available
on [link/reference].  All capitalized terms used in this Award Certificate
without definition have the meanings set forth in the Program or the LTIP.

 

1.                                      Award Period; Performance Periods,
Restriction Period and Performance Goals.

 

The Award Period with respect to this Award began on January 1, 20  , and
continues for three years until December 31, 20  .  The Award Period consists of
three separate Performance Periods, and the number of Performance Shares and
Phantom Stock Units are evenly divided among the three Performance Periods.  The
Restriction Period applicable to this Award began on the Date of Grant and
extends until [         , 20  ].

 

The Performance Goals for the first Performance Period are set forth below.  For
each of the second and third Performance Periods, the Committee or its designee
will establish the Performance Goals for such Performance Period and they will
be communicated to you by the Company as an addendum to this Award Certificate.

 

First Performance Period

 

January 1, 20   to December 31, 20  

 

 

 

Performance Goal #1: Achievement of Synergies (   %)

 

 

 

 

 

Threshold Performance for Synergies

 

$           (85%)

 

 

 

Target Performance for Synergies

 

$           (100%)

 

 

 

Maximum Performance for Synergies

 

$           (115%)

 

--------------------------------------------------------------------------------



 

Performance Goal #2: Achievement of Adjusted EBITDA After Lease Payments (   %)

 

 

 

 

 

Threshold Performance for Adjusted EBITDA After Lease Payments

 

$           (85%)

 

 

 

Target Performance for Adjusted EBITDA After Lease Payments

 

$           (100%)

 

 

 

Maximum Performance for Adjusted EBITDA After Lease Payments

 

$           (115%)

 

For purposes of this Award Certificate, “Synergies” means the levels of cost
savings specified by the Committee achieved during the Performance Period due to
the Company’s efforts to reduce redundant costs and increase efficiencies after
the merger of the Company with Pinnacle Entertainment.  Synergies will be
tracked at the department level and at the corporate level against actual
expenses incurred during the 20   calendar year.  Tracked expenses and cost
savings include, but are not limited to, those related to employee headcount and
payroll, contracts (corporate and property procurement), consulting
arrangements, healthcare, marketing and corporate.

 

“Adjusted EBITDA After Lease Payments” means, on an annual basis, the Company’s
Adjusted EBITDAR less Lease Payments, as calculated and adjusted by the
Committee in its discretion.

 

“Adjusted EBITDAR” means the Company’s earnings before interest income and
expense, income taxes, depreciation and amortization, rent expense associated
with triple net operating leases (e.g., VICI and Greektown Leases), stock
compensation, debt extinguishment and financing charges, impairment charges,
insurance recoveries and deductible charges, changes in the estimated fair value
of our contingent purchase price obligations, gain or loss on disposal of
assets, the difference between budget and actual expense for cash-settled
stock-based awards, pre-opening and acquisition costs, and other income or
expenses.  Adjusted EBITDAR is also inclusive of income or loss from
unconsolidated affiliates, with the Company’s share of non-operating items (such
as depreciation and amortization) added back for its joint venture in Kansas
Entertainment.  Adjusted EBITDAR excludes payments associated with Gaming and
Leisure Properties, Inc. (GLPI) as these leases are accounted for as financing
obligations.  In addition, objective adjustments shall be made in determining
Adjusted EBITDAR for items that will not properly reflect the Company’s
operating segments’ financial performance, such as non-cash share-based
compensation, asset impairment costs, write-downs, reserves, recoveries,
severance expenses, litigation settlement costs, gain (loss) on sale of certain
assets, loss on early extinguishment of debt, gain (loss) on sale of equity
security investments, income (loss) from equity method investments,
non-controlling interest, discontinued operations, other non-routine items and
acquisitions and dispositions during the performance period. Consistent with the
foregoing and as permitted under applicable tax guidance, the Company shall
adjust the performance goals to reflect corporate transactions involving the
Company such as a recapitalization, merger, or spinoff.

 

“Lease Payments” means lease payments made to the Company’s real estate
investment trust (REIT) landlords under its triple net leases.

 

2

--------------------------------------------------------------------------------



 

2.                                      Determination of Earned Performance
Shares and Performance Payments Under Phantom Stock Units.

 

Within 90 days after the end of each Performance Period, the Committee will
determine whether, and to what extent, the Performance Goals are achieved for
such Performance Period.  The Performance Goals for each Performance Period are
measured separately.  Performance Shares and Phantom Stock Units will be
credited to your account for each Performance Period, as follows even if the
Performance Goals in a different Performance Period are not reached or are
achieved at a different level:

 

·                                          If the Performance Goals are achieved
at less than the Threshold Performance level, no Performance Shares or Phantom
Stock Units are credited to the Participant;

 

·                                          If the Performance Goals are achieved
at the Threshold Performance level, the number of Performance Shares and Phantom
Stock Units credited for such Performance Period shall be 50% of one-third of
the Award Target applicable to such Performance Period;

 

·                                          If the Performance Goals are achieved
at the Target Performance level, the number of Performance Shares and Phantom
Stock Units credited for such Performance Period shall be 100% of one-third of
the Award Target applicable to such Performance Period;

 

·                                          If the Performance Goals are achieved
at or above the Maximum Performance level, the number of Performance Shares and
Phantom Stock Units credited for such Performance Period shall be 150% of
one-third of the Award Target applicable to such Performance Period;

 

·                                          If the Performance Goals are achieved
at an amount between 85% (Threshold Performance level) and 100% (Target
Performance level), or between 100% (Target Performance level) and 115% (Maximum
Performance level), the number of credited Performance Shares and Phantom Stock
Units shall be determined in accordance with straight line interpolation and
adjusted accordingly.  For example, if one-third of Award Target constitutes
8,000 Performance Shares and 8,000 Phantom Stock Units, and the Performance
Goals are achieved at a 110% level, then the 10,860 Performance Shares and
10,860 Phantom Stock Units would be credited for that Performance Period;

 

·                                          Each Performance Goal will be
determined independently.  For example, if the Synergies Performance Goal is
achieved at the Target Performance level, and the Adjusted EBITDA After Lease
Payments Performance Goal is achieved at the Maximum Performance level, the
Performance Goals will be determined to have been achieved at the midpoint
between Target and Maximum Performance (107.5%).

 

Any Performance Shares and Phantom Stock Units credited to your account for a
Performance Period will remain subject to the Restriction Period until the end
of the Restriction Period, unless the forfeiture restrictions lapse earlier as
described below.  At the end of the Restriction Period, Performance Payments
will be made with respect to the Phantom Stock Units credited to your account.

 

3.                                      Forfeiture Restrictions and Lapse of
Forfeiture. Your Performance Shares will remain as Restricted Stock until the
end of the Restriction Period.  You must remain employed by the Company or any
of its subsidiaries until the end of the Restriction Period, or the Performance
Shares, whether or not credited, and the performance-based Phantom Stock Units
will be forfeited.  Such forfeiture restrictions will lapse, and a designated
portion of your Performance Shares will vest and be issued, and Performance
Payments will be made with respect to a designated portion of your Phantom Stock
Units, if one of the

 

3

--------------------------------------------------------------------------------



 

following events occurs:  involuntary Termination of Service without Cause;
death or Disability; Retirement from service; or a Termination of Service
following a Change of Control according to the LTIP.  The Program and LTIP
describe the impact of these events on your Award.

 

4.                                      Share Certificates and Phantom Stock
Units.  In accordance with the LTIP, the Performance Shares will be issued as
outstanding shares of Common Stock and credited to your account following each
Performance Period.  You will be entitled to vote and receive dividend
equivalents, if and when declared, on such Performance Shares once credited to
your account; however, the Company will retain the Performance Shares in escrow
until the Restriction Period is ended.

 

Also in accordance with the LTIP, Phantom Stock Units will be credited to your
account after the end of each Performance Period based on the level of
achievement for that Performance Period.  A Performance Payment will be made
after the end of the Restriction Period based on the Phantom Stock Units
credited to your account, and based on the value of such Phantom Stock Units at
the time of payment.  You will not have any rights as a shareholder with respect
to any Phantom Stock Unit.

 

5.                                      Survival of Terms.  As consideration for
the receipt of the Award described herein, the Participant and the Company and
their respective permitted assignees and transferees, heirs, legatees,
executors, administrators and legal successors are bound by the terms of this
Award Certificate.

 

6.                                      Representations.  Participant has
reviewed with his or her own tax advisors the Federal, state, local and foreign
tax consequences of this Award.  Participant is relying solely on such advisors
and not on any statements or representations of the Company or any of its
agents.  Participant understands that he or she (and not the Company) shall be
responsible for any tax liability that may arise as a result of this Award.

 

7.                                      Award Certificate Not a Contract of
Employment.  Neither this Award Certificate nor any other action taken pursuant
to this Award Certificate shall constitute or be evidence of any agreement or
understanding, express or implied, that the Participant has a right to continue
to provide services as an employee of or consultant to the Company or any
parent, subsidiary or affiliate of the Company for any period of time or at any
specific rate of compensation.

 

8.                                      Authority of the Board.  The Committee
and the Board each have full authority to interpret and construe the terms of
this Award Certificate.  The determination of the Committee or the Board as to
any such matter of interpretation or construction shall be final, binding and
conclusive.

 

9.                                      Restrictions on Transferability.  No
purported sale, assignment, mortgage, hypothecation, transfer, pledge,
encumbrance, gift, transfer in trust (voting or other) or other disposition of,
or creation of a security interest in or lien on, any of the Performance Shares
or performance-based Phantom Stock Units by any holder thereof will be valid,
and the Company will not transfer any of said Performance Shares or
performance-based Phantom Stock Units on its books unless and until the
Restriction Period ends, except to the estate of or guardian, executor or other
duly authorized personal representative of the Participant.

 

10.                               Amendment.  Any amendment, revision or
addendum to this Award Certificate that adversely affects the rights of the
Participant under this Award shall require the approval of the Participant.

 

11.                               Governing Law.  This Award Certificate shall
be governed by and construed in accordance with the laws of the Commonwealth of
Pennsylvania, without regard to such state’s choice of law provisions, except as
superseded by applicable federal law.

 

4

--------------------------------------------------------------------------------



 

 

PENN NATIONAL GAMING, INC.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

5

--------------------------------------------------------------------------------



 

ADDENDUM TO
PERFORMANCE SHARE PROGRAM II
COMBINATION AWARD CERTIFICATE

 

                         , 20  

 

On             , 20    , the Compensation Committee of the Board of Directors of
Penn National Gaming, Inc. (the “Company”) approved the second Performance
Period Performance Goals under your Combination Award made on             ,
20     (the “Award”).  The Performance Goals are:

 

Second Performance Period

 

January 1, 2020 to December 31, 2020

 

All other terms of the Award remain in full force and effect.  This Addendum
supplements the Award.

 

--------------------------------------------------------------------------------



 

ADDENDUM TO
PERFORMANCE SHARE PROGRAM II
COMBINATION AWARD CERTIFICATE

 

                         , 20  

 

On             , 20    , the Compensation Committee of the Board of Directors of
Penn National Gaming, Inc. (the “Company”) approved the third Performance Period
Performance Goals under your Combination Award made on             , 20     (the
“Award”).  The Performance Goals are:

 

Third Performance Period

 

January 1, 2021 to December 31, 2021

 

All other terms of the Award remain in full force and effect.  This Addendum
supplements the Award.

 

--------------------------------------------------------------------------------